UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2009  August 31, 2010 Item 1: Reports to Shareholders Vanguard Money Market Funds Annual Report August 31, 2010 Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral  Treasury Money Market Fund > For the fiscal year ended August 31, 2010, Vanguards money market mutual funds earned positivebut near-zeroreturns. > Short-term interest rates have remained low, a consequence of Federal Reserve policy aimed at encouraging an economic recovery. > The three Vanguard funds outperformed their peer groups average returns, which were 0% in two cases. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Prime Money Market Fund. 10 Federal Money Market Fund. 29 Admiral Treasury Money Market Fund. 40 About Your Funds Expenses. 52 Trustees Approve Advisory Arrangement. 54 Glossary. 55 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended August 31, 2010 7-Day SEC Total Yields Returns Vanguard Prime Money Market Fund Investor Shares 0.13% 0.08% Institutional Shares 0.26 0.22 Money Market Funds Average 0.02 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.05% 0.04% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.02% 0.03% iMoneyNet Money Fund Reports 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, Since our last report to you, yields of money market securities have remained abysmally low, and nonexistent in many cases. Although it is cold comfort for Vanguard investors, the returns of our money market funds have outpaced their peer-group averages, thanks largely to Vanguards low-cost structure. Our money market funds have continued to function well as a stable and liquid haven for investors, even as many gritted their teeth about next-to-nothing yields. Indeed, investors have provided evidence that they value what we offer: While industry-wide money market assets fell by about 20% over the difficult past year, the assets of Vanguard Prime Money Market Fundone of the largest in the industry as of August 31, according to Strategic Insight Simfunddeclined by only 5%. The asset declines were greater for our Federal and Admiral Treasury Money Market Funds, but these funds have been closed to new investors for more than a year. Behind the scenes, industry practice was in the process of change. Money market funds are now implementing new federal requirementsstemming from the financial crisisthat are aimed at making them less susceptible to financial market disruptions by increasing liquidity, transparency, and credit quality. The requirements, which are being phased in throughout 2010, dont affect the Vanguard funds traditional approach to conservative, high-quality 2 investing. Perhaps the most notable change, from our point of view, requires funds to reduce the weighted average maturity of their assets from a maximum of 90 days to a maximum of 60 days. This new rule may curtail yields a bit, but it also enhances liquidity. Bonds produced strong returns; the Fed kept short-term rates low The source of money market funds low yield is Federal Reserve policy. Since December 2008, the Fed has kept its target for short-term interest rates in the historically low range of 0% to 0.25%. This policy, an effort to bolster the economy by making borrowing easier, has kept a tight lid on the returns available from U.S. Treasury bills, commercial paper, and other money market instruments. At the longer end of the yield spectrum, however, the economic uncertainty and high stock market volatility over the fiscal period created a favorable environment for fixed income investments. Europes sovereign-debt crisis fueled fears of another global financial shock, and persistently high unemployment and downward revisions to U.S. economic indicators suggested that the powerful rebound in corporate earnings could be at risk. The broad taxable bond market returned more than 9%, as investors sought shelter in Treasury and corporate bonds. The municipal bond market returned a bit more. In both markets, much of the total return came from rising bond prices. The flip side Market Barometer Average Annual Total Returns Periods Ended August 31, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 9.18% 7.65% 5.96% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 9.78 6.62 5.02 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.13 2.53 Stocks Russell 1000 Index (Large-caps) 5.55% -8.34% -0.71% Russell 2000 Index (Small-caps) 6.60 -7.44 -0.69 Dow Jones U.S. Total Stock Market Index 6.15 -7.83 -0.31 MSCI All Country World Index ex USA (International) 3.27 -7.93 3.78 CPI Consumer Price Index 1.15% 1.64% 2.14% 3 of rising prices, of course, is shrinking yields, which can set the stage for lower future returns. A ragged 12-month climb in global stock markets At the start of the fiscal year, stock markets moved higher as global economies contin ued to pull out of the deep downturn. Within a few months, however, optimism began to fade in the face of an apparent downshift in the U.S. economy and scrambling among European governments to avoid default on the debt issued by some of Europes weaker economies. This alternating pattern of hope and fear persisted through the periods final months. The net result for the fiscal year was mid-single-digit gains in the broad U.S. stock market. International stocks returned about 3%, as modest declines in developed markets in Europe and the Pacific region were offset by a strong rally in emerging markets. The slow pace of recovery has held down interest rates The Vanguard money market funds fiscal year started around the time that economists believe the Great Recession hit bottom. Many expected short-term interest rates to begin climbing sometime in 2010, when the Fed presumably would begin raising its target rate to guard against inflationary growth. This in turn would lift the returns offered by money market mutual funds. Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.25% 0.10% 0.77% Federal Money Market Fund 0.25  0.68 Admiral Treasury Money Market Fund 0.15  0.51 The fund expense ratios shown are from the prospectus dated December 23, 2009, as revised April 9, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2010, the funds expense ratios were: for the Prime Money Market Fund, 0.23% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.22%; and for the Admiral Treasury Money Market Fund, 0.14%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2009. Peer groups: For the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 Instead, economic growth has been stubbornly slow. To many, it now seems likely that the Fed will not raise short-term rates until 2011 or even later. The negligible returns of money market funds, including Vanguards, have therefore barely budged during the fiscal year, as you can see in the table on page 1. During the 12 months ended August 31, the Admiral Treasury and Federal Money Market Funds returned 0.03% and 0.04%, respectively, while the Prime Money Market Funds Investor Shares returned 0.08%. The Institutional Shares of the Prime Money Market Fund returned a bit more, 0.22%, because of their lower expense ratio. Total Returns Ten Years Ended August 31, 2010 Average Annual Return Prime Money Market Fund Investor Shares 2.62% Money Market Funds Average 2.06 Money Market Funds Average: Derived from data provided by Lipper Inc. Federal Money Market Fund 2.56% Government Money Market Funds Average 2.04 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Admiral Treasury Money Market Fund 2.47% iMoneyNet Money Fund Reports 100% Treasury Funds Average 1.90 iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the funds. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although a money market fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in such a fund. 5 Fixed income investors endured increased uncertainty during the latter part of the fiscal year when Greece appeared to be on the verge of defaulting on its bonds. Although Greece is a small economy, the episode triggered anxiety about the fiscal soundness of other European countries and their banks. The Prime Money Market Funds investments include U.S. dollar-denominated certificates of deposit issued by foreign banks. As with all of the investments made by our money market funds, these holdings are closely monitored by our team of experienced credit analysts, whose primary focus is on maintaining the portfolios high quality. A long-term perspective highlights low costs benefits Economic ups and downs are par for the course, although the past couple of years admittedly have tested the outer bounds of normalcy. A constant throughout changing economic environments has been the superior performance of the Vanguard money market funds. Youll find the long-term record in this report on each funds Performance Summary pages, which provide returns for each of the past ten years. The funds have consistently outpaced the average returns of their peer-group competitors. The table on page 5 shows these ten-year returns on an average annual basis. Changes in Yields 7-Day SEC Yield August 31, August 31, 2010 2009 Prime Money Market Fund Investor Shares 0.13% 0.19% Institutional Shares 0.26 0.34 Federal Money Market Fund 0.05 0.15 Admiral Treasury Money Market Fund 0.02 0.07 6 Much of the credit goes to the team of portfolio managers and credit analysts in Vanguard Fixed Income Group. Their considerable skills are complemented by our funds historically low expense ratios. High-cost funds pass along less of their earnings to their shareholders, and their managers may be tempted to invest in riskier securities to overcome the drag on performance created by greater costs. A diversified mix of assets can underpin long-term growth Money market mutual funds can play an important role in your financial picture primarily because of their stability and liquidity. But the potential for meaningful long-term growth can best be produced by a portfolio that also includes diversified holdings of stocks and bonds. Of course, theres no one right mix of stocks, bonds, and money market assets. This is a decision that should be determined by your unique goals, time horizon, and appetite for risk. Stocks provide the potential for long-term growth. At the same time, money market and bond funds can help cushion the stock markets downward swings. A balanced and diversified portfolio of these asset classes can go a long way toward helping you meet your financial goals. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 13, 2010 7 Advisors Report For the 12 months ended August 31, 2010, the three Vanguard Money Market Funds produced low levels of returns. As you know all too well by now, the Federal Reserves interest rate policy has pushed the yields of short-term assets to exceptionally low levels. In the final month of fiscal 2010, the central banks rate-setting committee chose once again to retain its 20-month-old target of 0%0.25% for short-term lending rates, saying the target would stay in place for an extended period. In this historically unusual environment, the Admiral Treasury Money Market Fund returned 0.03%; the Federal Money Market Fund, 0.04%; and the Prime Money Market Fund, 0.08% for Investor Shares and 0.22% for Institutional Shares, which have a lower expense ratio. Of course, until the Fed reverses course, we must expect returns to remain low. The investment environment Financial difficulties in Greece reached a crescendo in the spring as the yield on Greek bonds soared. The heavily indebted country clearly needed a rescue package. As Eurozone leaders struggled to reach a consensus on the appropriate course of action, Greeces troubles spawned doubts about the bonds of other European governments. During this period of uncertainty, our credit team did an outstanding job reassessing risks as conditions evolved. We paid particular attention to banks, which have a long history of investing in government debt and represent a significant portion of the Prime Money Market Funds assets. Based on our analysis, we adjusted the funds exposure to a number of European issuers. These assets were redeployed into other investments, such as Canadian and Australian banks, which had little exposure to troubled Eurozone debt. As in past periods of heightened uncertainty, we prefer to watch from the sidelines rather than stay in the game. Eventually, Eurozone leaders assembled a rescue package that helped stabilize financial conditions. Although most measures of financial market conditions appear to have improved, we remain cautious. Because of uncertainties surrounding the recovery from the Great Recession, we have maintained larger-than-usual weightings in Treasury obligations in both the Prime and Federal Money Market Funds since early 2008. Our Treasury holdings have also helped us meet new liquidity requirements, which are among the revised regulations issued this year by 8 the Securities and Exchange Commission (SEC) for all money market mutual funds in the wake of the financial crisis. For both funds, we increased the use of floating-rate debt issued by Fannie Mae and Freddie Mac, which outperformed government-agency discount notes. The two funds also entered into term repurchase agreements, which were collateralized with U.S. government agency securities. These tactics further aided in our repositioning of the Prime Money Market portfolio. The regulatory environment We are continuing to implement the new rules for money market funds that were mandated by the SEC and described in our February letter. These changes are designed to strengthen the industry by raising liquidity and credit-quality standards and providing greater transparency. The rules, now being phased in, will be fully effective in 2011. Among the requirements are revised maturity limits, including a maximum average weighted maturity of 60 days. For the Prime Money Market Fund, for example, the average weighted maturity dropped from 74 days on August 31, 2009, to 58 days on August 31, 2010. The shorter average weighted maturity will trim our funds yields incrementally. While money market funds across the industry are coming to grips with new standards, we havent altered our conservative approach toward managing your assets. We will continue to seek high-quality investments and to thoroughly vet each one of them with the help of an experienced staff of top-notch credit analysts. David R. Glocke, Principal Vanguard Fixed Income Group September 21, 2010 9 Prime Money Market Fund Fund Profile As of August 31, 2010 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.25% 0.10% 7-Day SEC Yield 0.13% 0.26% Average Weighted Maturity 58 days 58 days Sector Diversification (% of portfolio) Commercial Paper 17.2% Certificates of Deposit 35.9 U.S. Treasury Bills 16.4 U.S. Government Agency Obligations 22.8 Repurchase Agreements 5.1 Other 2.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) Aaa 46.8% Aa 45.5 A 7.7 For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 23, 2009, as revised April 9, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2010, the expense ratios were 0.23% for Investor Shares and 0.09% for Institutional Shares. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: August 31, 2000, Through August 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Prime Money Market Fund Investor Shares 0.08% 2.90% 2.62% $12,953   Citigroup Three-Month U.S. Treasury Bill Index 0.12 2.53 2.46 12,752     Money Market Funds Average 0.02 2.37 2.06 12,260 Money Market Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Prime Money Market Fund Institutional Shares 0.22% 3.06% 2.81% $6,595,724 Citigroup Three-Month U.S. Treasury Bill Index 0.12 2.53 2.46 6,376,086 Money Market Funds Average 0.02 2.37 2.06 6,130,248 See Financial Highlights for dividend information. 11 Prime Money Market Fund Fiscal-Year Total Returns (%): August 31, 2000, Through August 31, 2010 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2001 5.43% 4.75% 2002 2.09 1.40 2003 1.12 0.60 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 7-day SEC yield (8/31/2010): 0.13% Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended June 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.10% 3.01% 2.73% Institutional Shares 10/3/1989 0.24 3.17 2.92 12 Prime Money Market Fund Financial Statements Statement of Net Assets As of August 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). In addition, the fund publishes its holdings on a monthly basis at vanguard.com. Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (39.9%) 2 Fannie Mae Discount Notes 0.230% 9/1/10 581,103 581,103 2 Fannie Mae Discount Notes 0.210% 9/15/10 323,603 323,577 2 Fannie Mae Discount Notes 0.200% 10/13/10 355,005 354,922 2 Fannie Mae Discount Notes 0.190% 11/10/10 52,636 52,617 2 Federal Home Loan Bank Discount Notes 0.190%0.200% 9/3/10 845,800 845,791 2 Federal Home Loan Bank Discount Notes 0.200% 10/13/10 48,900 48,889 2 Federal Home Loan Bank Discount Notes 0.200% 10/15/10 50,700 50,688 2 Federal Home Loan Bank Discount Notes 0.180% 10/20/10 284,300 284,230 2 Federal Home Loan Bank Discount Notes 0.190% 11/3/10 23,700 23,692 2,3 Federal Home Loan Banks 0.227% 1/26/12 405,000 404,828 2,3 Federal Home Loan Banks 0.235% 1/23/12 425,000 424,850 2,3 Federal Home Loan Banks 0.262% 1/9/12 593,000 592,740 2,3 Federal Home Loan Banks 0.270% 2/3/12 122,000 121,947 2,3 Federal Home Loan Banks 0.275% 2/3/12 484,000 483,794 2,3 Federal Home Loan Banks 0.288% 2/1/12 750,000 749,656 2,3 Federal Home Loan Banks 0.254% 5/13/11 1,079,640 1,079,483 2,3 Federal Home Loan Mortgage Corp. 0.215% 12/21/11 1,500,000 1,499,012 2,3 Federal Home Loan Mortgage Corp. 0.236% 12/16/11 515,000 514,731 2,3 Federal Home Loan Mortgage Corp. 0.236% 2/16/12 470,400 470,113 2,3 Federal Home Loan Mortgage Corp. 0.581% 4/7/11 3,247,000 3,246,863 2,3 Federal Home Loan Mortgage Corp. 0.355% 5/4/11 500,000 499,935 2,3 Federal Home Loan Mortgage Corp. 0.365% 8/5/11 1,250,000 1,250,202 2,3 Federal National Mortgage Assn. 0.162% 7/27/11 2,000,000 1,999,277 2,3 Federal National Mortgage Assn. 0.200% 8/11/11 1,000,000 999,430 2,3 Federal National Mortgage Assn. 0.285% 8/23/12 1,455,500 1,454,626 2,3 Federal National Mortgage Assn. 0.264% 5/13/11 3,000,000 2,999,791 2 Freddie Mac Discount Notes 0.320% 9/7/10 84,550 84,545 2 Freddie Mac Discount Notes 0.250% 10/6/10 1,750,000 1,749,575 2 Freddie Mac Discount Notes 0.250% 10/7/10 1,750,000 1,749,562 2 Freddie Mac Discount Notes 0.190% 10/19/10 45,000 44,989 2 Freddie Mac Discount Notes 0.190% 10/27/10 7,850 7,848 2 Freddie Mac Discount Notes 0.190% 11/1/10 40,000 39,987 United States Treasury Bill 0.162% 9/2/10 760,000 759,997 United States Treasury Bill 0.130% 9/9/10 1,342,000 1,341,961 United States Treasury Bill 0.241%0.242% 9/16/10 1,000,000 999,899 United States Treasury Bill 0.240% 9/23/10 1,500,000 1,499,780 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Bill 0.160%0.240% 9/30/10 2,800,000 2,799,600 United States Treasury Bill 0.265% 10/7/10 1,000,000 999,735 United States Treasury Bill 0.150% 10/14/10 1,615,500 1,615,211 United States Treasury Bill 0.155% 10/21/10 1,500,000 1,499,677 United States Treasury Bill 0.150% 10/28/10 1,000,000 999,762 United States Treasury Bill 0.150% 11/12/10 1,000,000 999,700 United States Treasury Bill 0.155% 11/18/10 1,250,000 1,249,580 United States Treasury Bill 0.145% 12/2/10 2,200,000 2,199,194 United States Treasury Bill 0.185% 2/24/11 1,000,000 999,096 Total U.S. Government and Agency Obligations (Cost $42,996,485) 42,996,485 Commercial Paper (17.5%) FinanceAuto (1.6%) American Honda Finance Corp. 0.390% 9/2/10 80,000 79,999 American Honda Finance Corp. 0.360%0.370% 9/7/10 133,500 133,492 American Honda Finance Corp. 0.370% 9/8/10 30,000 29,998 American Honda Finance Corp. 0.340%0.350% 10/4/10 60,000 59,981 American Honda Finance Corp. 0.360% 10/18/10 56,600 56,574 American Honda Finance Corp. 0.360% 10/19/10 49,500 49,476 American Honda Finance Corp. 0.330% 11/2/10 36,500 36,479 American Honda Finance Corp. 0.330% 11/10/10 156,500 156,400 Toyota Credit Canada Inc. 0.451% 10/18/10 25,000 24,985 Toyota Credit Canada Inc. 0.420% 10/27/10 50,000 49,967 Toyota Credit Canada Inc. 0.420% 10/28/10 71,400 71,353 Toyota Credit Canada Inc. 0.290% 11/17/10 20,400 20,387 Toyota Motor Credit Corp. 0.571% 9/1/10 79,000 79,000 Toyota Motor Credit Corp. 0.430% 10/18/10 121,300 121,232 Toyota Motor Credit Corp. 0.380% 10/27/10 81,100 81,052 Toyota Motor Credit Corp. 0.280% 11/16/10 81,300 81,252 Toyota Motor Credit Corp. 0.280% 11/22/10 99,000 98,937 Toyota Motor Credit Corp. 0.280% 11/23/10 206,000 205,867 Toyota Motor Credit Corp. 0.280% 11/24/10 101,000 100,934 Toyota Motor Credit Corp. 0.380% 2/25/11 148,250 147,973 1,685,338 FinanceOther (3.0%) General Electric Capital Corp. 0.481% 9/1/10 440,000 440,000 General Electric Capital Corp. 0.350% 9/20/10 400,000 399,926 General Electric Capital Corp. 0.350% 9/27/10 642,000 641,838 General Electric Capital Corp. 0.421% 10/25/10 247,000 246,844 General Electric Capital Corp. 0.511% 1/19/11 247,000 246,510 General Electric Capital Corp. 0.391% 3/16/11 250,000 249,469 General Electric Capital Corp. 0.431% 4/8/11 247,000 246,354 General Electric Capital Corp. 0.411% 4/22/11 300,000 299,204 General Electric Capital Corp. 0.411% 4/27/11 494,000 492,661 3,262,806 Foreign Banks (8.9%) Abbey National NA LLC 0.600% 9/21/10 500,000 500,000 Banque et Caisse dEpargne de LEtat 0.320% 11/16/10 38,950 38,924 Banque et Caisse dEpargne de LEtat 0.315% 12/2/10 81,500 81,434 Banque et Caisse dEpargne de LEtat 0.350% 2/14/11 99,000 98,840 Banque et Caisse dEpargne de LEtat 0.341%0.351% 2/18/11 110,000 109,820 4 Commonwealth Bank of Australia 0.400% 9/13/10 69,000 68,991 4 Commonwealth Bank of Australia 0.461% 9/15/10 444,800 444,720 4 Commonwealth Bank of Australia 0.460% 9/17/10 100,000 99,980 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Commonwealth Bank of Australia 0.371% 9/27/10 195,750 195,698 4 Commonwealth Bank of Australia 0.390% 10/6/10 719,000 718,727 4 Commonwealth Bank of Australia 0.390% 10/8/10 198,000 197,921 4 Commonwealth Bank of Australia 0.290% 11/16/10 173,250 173,144 4 Commonwealth Bank of Australia 0.390% 1/27/11 50,000 49,920 4 Commonwealth Bank of Australia 0.341% 2/11/11 37,250 37,193 4 Danske Corp. 0.516% 9/15/10 145,000 144,971 4 Danske Corp. 0.518% 9/16/10 150,000 149,968 4 Danske Corp. 0.516% 9/17/10 250,000 249,943 4 Danske Corp. 0.461% 9/28/10 19,000 18,993 4 Danske Corp. 0.591% 9/29/10 1,288,000 1,287,409 4 Danske Corp. 0.451% 10/29/10 900,000 899,347 4 DNB NOR Bank ASA 0.531% 9/7/10 167,000 166,985 4 National Australia Funding Delaware Inc. 0.361% 1/3/11 54,400 54,333 Nordea North America Inc. 0.506% 1/21/11 200,000 199,602 Svenka Handelsbanken Inc. 0.401%0.410% 10/19/10 415,300 415,077 4 Westpac Banking Corp. 0.300% 9/9/10 987,000 986,934 4 Westpac Banking Corp. 0.481% 1/10/11 500,000 499,127 4 Westpac Banking Corp. 0.481% 1/18/11 500,000 499,073 4 Westpac Banking Corp. 0.376% 2/3/11 494,000 493,202 4 Westpac Banking Corp. 0.361% 2/4/11 433,000 432,324 4 Westpac Banking Corp. 0.376% 2/7/11 247,000 246,591 9,559,191 Foreign Governments (0.4%) 4 Electricite de France 0.260% 10/28/10 131,000 130,946 4 Electricite de France 0.290% 11/29/10 361,000 360,741 491,687 Foreign Industrial (3.6%) 4 Nestle Capital Corp. 0.270% 9/1/10 498,500 498,500 4 Nestle Capital Corp. 0.380% 9/3/10 85,940 85,938 4 Nestle Capital Corp. 0.300% 9/8/10 162,000 161,991 4 Nestle Capital Corp. 0.390% 10/1/10 225,900 225,827 Nestle Finance International Ltd. 0.390% 10/1/10 338,900 338,790 Nestle Finance International Ltd. 0.350% 10/12/10 289,800 289,684 4 Novartis Finance Corp. 0.290% 12/1/10 49,000 48,964 4 Novartis Finance Corp. 0.351% 2/1/11 53,000 52,921 4 Novartis Finance Corp. 0.341% 2/7/11 198,000 197,703 4 Novartis Finance Corp. 0.321% 3/2/11 46,000 45,926 4 Novartis Securities Investment Ltd 0.280% 11/15/10 57,350 57,316 4 Novartis Securities Investment Ltd 0.290% 12/1/10 77,500 77,443 4 Novartis Securities Investment Ltd 0.290% 12/2/10 60,000 59,955 4 Procter & Gamble International 0.250% 10/4/10 32,060 32,053 Procter & Gamble International 0.250% 10/12/10 105,175 105,145 4 Procter & Gamble International 0.250% 10/19/10 202,000 201,933 4 Procter & Gamble International 0.250% 11/8/10 122,662 122,604 4 Procter & Gamble International 0.250% 11/10/10 60,800 60,770 4 Procter & Gamble International 0.270% 11/19/10 122,000 121,928 4 Procter & Gamble International 0.280% 1/11/11 45,000 44,954 4 Procter & Gamble International 0.280% 1/12/11 108,150 108,038 4 Shell International Finance BV 0.401% 1/24/11 138,000 137,778 4 Shell International Finance BV 0.381% 1/26/11 99,000 98,846 4 Shell International Finance BV 0.331% 3/1/11 55,000 54,909 4 Shell International Finance BV 0.321%0.331% 3/2/11 147,750 147,506 4 Total Capital Canada, Ltd. 0.350% 10/8/10 139,500 139,450 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Total Capital Canada, Ltd. 0.260% 11/24/10 41,100 41,075 4 Total Capital Canada, Ltd. 0.481% 1/14/11 309,400 308,843 3,866,790 Total Commercial Paper (Cost $18,865,812) 18,865,812 Certificates of Deposit (36.5%) Domestic Banks (2.6%) State Street Bank & Trust Co. 0.320% 9/7/10 500,000 500,000 State Street Bank & Trust Co. 0.320% 9/10/10 300,000 300,000 State Street Bank & Trust Co. 0.400% 10/18/10 500,000 500,000 State Street Bank & Trust Co. 0.450% 11/2/10 148,000 148,000 State Street Bank & Trust Co. 0.540% 11/9/10 295,000 295,000 State Street Bank & Trust Co. 0.640% 1/3/11 500,000 500,000 State Street Bank & Trust Co. 0.390% 2/11/11 297,000 297,000 State Street Bank & Trust Co. 0.380% 2/15/11 150,000 150,000 State Street Bank & Trust Co. 0.370% 2/16/11 148,300 148,300 2,838,300 Eurodollar Certificates of Deposit (14.8%) Australia & New Zealand Banking Group, Ltd. 0.390% 10/13/10 247,000 247,000 Australia & New Zealand Banking Group, Ltd. 0.390% 10/14/10 247,000 247,000 Australia & New Zealand Banking Group, Ltd. 0.450% 11/8/10 197,000 197,000 Australia & New Zealand Banking Group, Ltd. 0.600% 1/6/11 396,000 396,000 Australia & New Zealand Banking Group, Ltd. 0.550% 1/14/11 247,000 247,000 Australia & New Zealand Banking Group, Ltd. 0.400% 1/26/11 365,800 365,800 Australia & New Zealand Banking Group, Ltd. 0.400% 2/2/11 347,000 347,000 Australia & New Zealand Banking Group, Ltd. 0.400% 2/4/11 395,500 395,500 Australia & New Zealand Banking Group, Ltd. 0.350% 2/14/11 249,000 249,000 Bank of Nova Scotia 0.420% 10/29/10 590,000 590,000 Bank of Nova Scotia 0.370% 2/4/11 198,000 198,000 Commonwealth Bank of Australia 0.305% 9/10/10 750,000 750,001 Commonwealth Bank of Australia 0.480% 9/15/10 250,000 250,000 Commonwealth Bank of Australia 0.480% 11/3/10 650,000 650,000 Credit Agricole S.A. 0.310% 9/13/10 500,000 500,000 DNB NOR Ban ASA (London Branch) 0.480% 9/24/10 480,000 480,001 DNB NOR Bank ASA (London Branch) 0.300% 11/12/10 975,000 975,000 HSBC Bank PLC 0.330% 9/20/10 494,000 494,000 HSBC Bank PLC 0.350% 9/24/10 600,000 600,000 HSBC Bank PLC 0.360% 10/1/10 494,000 494,000 HSBC Bank PLC 0.400% 10/22/10 500,000 500,000 HSBC Bank PLC 0.330% 10/26/10 500,000 500,000 HSBC Bank PLC 0.500% 11/12/10 500,000 500,000 HSBC Bank PLC 0.340% 2/18/11 99,000 99,000 Lloyds TSB Bank PLC 0.390% 11/9/10 250,000 250,000 Lloyds TSB Bank PLC 0.385% 11/10/10 242,000 242,000 National Australia Bank Ltd. 0.480% 9/17/10 1,185,000 1,185,000 National Australia Bank Ltd. 0.470% 9/22/10 480,000 480,000 National Australia Bank Ltd. 0.400% 10/8/10 250,000 250,000 National Australia Bank Ltd. 0.460% 1/21/11 250,000 250,000 National Australia Bank Ltd. 0.410% 2/2/11 175,000 175,000 National Australia Bank Ltd. 0.370% 2/9/11 725,000 725,000 National Australia Bank Ltd. 0.360% 2/22/11 75,000 75,000 Royal Bank of Scotland PLC 0.340% 10/6/10 1,000,000 1,000,000 Royal Bank of Scotland PLC 0.320% 10/12/10 265,000 265,000 Societe Generale (London Branch) 0.290% 9/20/10 500,000 500,000 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Toronto Dominion Bank 0.290% 11/12/10 164,000 164,000 Toronto Dominion Bank 0.290% 11/12/10 166,000 166,000 15,998,302 Yankee Certificates of Deposit (19.1%) Abbey National Treasury Services PLC (US Branch) 0.650% 10/22/10 500,000 500,000 Abbey National Treasury Services PLC (US Branch) 0.680% 11/3/10 500,000 500,000 Abbey National Treasury Services PLC (US Branch) 0.570% 11/16/10 250,000 250,000 Abbey National Treasury Services PLC (US Branch) 0.850% 2/23/11 500,000 500,000 Abbey National Treasury Services PLC (US Branch) 0.850% 2/24/11 500,000 500,000 Abbey National Treasury Services PLC (US Branch) 0.850% 3/1/11 461,000 461,000 Bank of Montreal (Chicago Branch) 0.330% 9/20/10 405,000 405,000 Bank of Montreal (Chicago Branch) 0.400% 10/8/10 346,000 346,000 Bank of Montreal (Chicago Branch) 0.400% 10/12/10 346,000 346,000 Bank of Montreal (Chicago Branch) 0.380% 10/20/10 240,000 240,000 Bank of Nova Scotia (Houston Branch) 0.480% 9/1/10 500,000 500,000 Bank of Nova Scotia (Houston Branch) 0.470% 9/2/10 250,000 250,000 Bank of Nova Scotia (Houston Branch) 0.280% 11/17/10 225,000 225,000 Bank of Nova Scotia (Houston Branch) 0.470% 1/10/11 536,000 536,000 Bank of Nova Scotia (Houston Branch) 0.350% 2/9/11 500,000 500,000 Commonwealth Bank of Australia (New York Branch) 0.510% 1/25/11 98,900 98,926 DNB NOR Bank ASA (New York Branch) 0.500% 9/16/10 500,000 500,000 Lloyds TSB Bank PLC (New York Branch) 0.510% 9/10/10 150,000 150,000 Lloyds TSB Bank PLC (New York Branch) 0.520% 9/13/10 350,000 350,000 Lloyds TSB Bank PLC (New York Branch) 0.530% 9/15/10 500,000 500,000 Lloyds TSB Bank PLC (New York Branch) 0.510% 10/13/10 150,000 150,000 Lloyds TSB Bank PLC (New York Branch) 0.380% 11/10/10 218,000 218,025 Nordea Bank Finland PLC (New York Branch) 0.490% 9/15/10 500,000 500,000 Nordea Bank Finland PLC (New York Branch) 0.470% 11/4/10 744,000 744,000 Nordea Bank Finland PLC (New York Branch) 0.500% 11/5/10 500,000 500,000 Nordea Bank Finland PLC (New York Branch) 0.520% 11/10/10 500,000 500,000 Nordea Bank Finland PLC (New York Branch) 0.600% 1/4/11 247,000 247,000 Nordea Bank Finland PLC (New York Branch) 0.520% 1/19/11 500,000 500,000 Rabobank Nederland NV (New York Branch) 0.400% 10/8/10 500,000 500,000 Rabobank Nederland NV (New York Branch) 0.410% 10/29/10 590,000 590,000 Rabobank Nederland NV (New York Branch) 0.590% 1/14/11 500,000 500,000 Rabobank Nederland NV (New York Branch) 0.440% 1/31/11 50,000 50,017 Rabobank Nederland NV (New York Branch) 0.430% 2/4/11 493,000 493,000 Rabobank Nederland NV (New York Branch) 0.400% 2/9/11 615,000 615,000 Royal Bank of Canada (New York Branch) 0.300% 10/21/10 494,000 494,000 Royal Bank of Canada (New York Branch) 0.310% 2/28/11 989,000 989,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.480% 9/13/10 235,000 235,000 Svenska Handelsbanken (New York Branch) 0.520% 9/2/10 500,000 500,000 Svenska Handelsbanken (New York Branch) 0.490% 9/14/10 500,000 500,000 Svenska Handelsbanken (New York Branch) 0.350% 9/24/10 500,000 500,000 Svenska Handelsbanken (New York Branch) 0.425% 10/26/10 750,000 750,000 Svenska Handelsbanken (New York Branch) 0.460% 1/27/11 48,000 48,002 Svenska Handelsbanken (New York Branch) 0.400% 1/31/11 485,000 485,000 Toronto Dominion Bank (New York Branch) 0.300% 10/22/10 203,000 203,000 Toronto Dominion Bank (New York Branch) 0.400% 10/28/10 494,000 494,000 Toronto Dominion Bank (New York Branch) 0.450% 11/5/10 494,200 494,200 Toronto Dominion Bank (New York Branch) 0.530% 11/10/10 496,000 496,000 Westpac Banking Corp. (New York Branch) 0.450% 10/1/10 74,000 74,004 Westpac Banking Corp. (New York Branch) 0.470% 1/14/11 500,000 500,000 20,527,174 Total Certificates of Deposit (Cost $39,363,776) 39,363,776 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Repurchase Agreements (5.2%) BarclaysCapitalInc. (Dated 8/31/10, Repurchase Value $100,001,000, collateralized by U.S. Treasury Note 1.875%, 8/31/17) 0.240% 9/1/10 100,000 100,000 Barclays Capital Inc. (Dated 7/20/10, Repurchase Value $1,500,541,000, collateralized by Federal Farm Credit Bank 3.500%, 10/3/11, Federal Home Loan Bank 0.360%5.375, 10/22/103/14/36, Federal Home Loan Bank Discount Note, 9/22/101/28/11, Federal Home Loan Mortgage Corp. 1.375%6.750, 1/15/1211/15/13, Federal National Mortgage Assn. 7.250%, 5/15/30, and Federal National Mortgage Assn. STRIP 11/15/30) 0.220% 9/7/10 1,500,000 1,500,000 BNP Paribas Securities Corp. (Dated 8/31/10, Repurchase Value $171,001,000, collateralized by U.S. Treasury Inflation Adjusted Bond 1/15/261/15/27, 2.000%2.375%) 0.200% 9/1/10 171,000 171,000 BNP Paribas Securities Corp. (Dated 8/31/10, Repurchase Value $100,001,000, collateralized by U.S. Treasury Inflation Adjusted Bond 2.000%, 1/15/26 and U.S. Treasury Inflation Adjusted Note 2.375%, 1/15/17) 0.240% 9/1/10 100,000 100,000 Deutsche Bank Securities, Inc. (Dated 8/31/10, Repurchase Value $100,001,000, collateralized by U.S. Treasury Bill 0.000%, 2/10/11) 0.240% 9/1/10 100,000 100,000 Deutsche Bank Securities, Inc. (Dated 8/6/10, Repurchase Value $532,792,000, collateralized by Federal Home Loan Bank 1.125%5.625%, 12/10/108/15/19, Federal Home Loan Mortgage Corp. 2.175%5.500%, 10/25/103/27/19, Federal Home Loan Mortgage Corp Discount Note 10/26/106/20/11, Federal Home Loan Mortgage Corp. STRIP 7/15/131/15/14, Federal National Mortgage Assn. 1.000%7.250%, 9/13/105/15/30, Federal National Mortgage Assn. Discount Note 10/1/104/18/11, Federal National Mortgage Assn. Discount Note 10/1/104/18/11, and Federal National Mortgage Assn. STRIP 1/15/30) 0.220% 9/7/10 532,600 532,600 Deutsche Bank Securities, Inc. (Dated 8/5/10, Repurchase Value $1,000,356,000, collateralized by U.S. Treasury Bill 0.000%, 9/2/107/28/11, U.S. Treasury Bond 3.875%11.250%, 2/15/158/15/40, U.S. Treasury Inflation Adjusted Note 1.250%2.375%, 4/15/127/15/20, and U.S. Treasury Note 0.875%5.125%, 9/15/108/15/19) 0.210% 9/7/10 1,000,000 1,000,000 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Deutsche Bank Securities, Inc. (Dated 8/9/10, Repurchase Value $410,751,000, collateralized by U.S. Treasury Bill 0.000%, 1/6/114/7/11, U.S. Treasury Inflation Adjusted Bond 2.375%, 1/15/27, U.S. Treasury Inflation Adjusted Note 1.375%, 7/15/18, and U.S. Treasury Note 1.750%4.875%, 6/30/1210/31/16) 0.220% 9/7/10 410,600 410,600 J.P. Morgan Securities Inc. (Dated 8/31/10, Repurchase Value $100,001,000, collateralized by U.S. Treasury Note 1.375%, 1/15/13) 0.240% 9/1/10 100,000 100,000 RBS Securities, Inc. (Dated 8/31/10, Repurchase Value $70,444,000, collateralized by U.S. Treasury Note 3.375%4.125%, 5/15/15/11/15/19) 0.250% 9/1/10 70,444 70,444 RBS Securities, Inc. (Dated 8/6/10, Repurchase Value $193,066,000, collateralized by U.S. Treasury Note 1.000%2.375%, 7/15/138/31/14) 0.210% 9/7/10 193,000 193,000 RBS Securities, Inc. (Dated8/17/10,RepurchaseValue $392,835,000, collateralized by U.S. Treasury Note 3.875%, 5/15/18) 0.210% 9/7/10 392,700 392,700 Societe Generale (Dated 8/9/10, Repurchase Value $164,232,000, collateralized by Federal Home Loan Mortgage Corp. 5.250%6.250%, 7/18/117/15/32, Federal National Mortgage Assn. 0.625%5.625%, 9/24/127/15/37, and Federal National Mortgage Assn. Discount Note 9/24/10) 0.220% 9/7/10 164,200 164,200 Societe Generale (Dated 8/17/10, Repurchase Value $411,174,000, collateralized by U.S. Treasury Bill 0.000%, 10/21/10, U.S. Treasury Bond 8.000%, 11/15/21, and U.S. Treasury Note 0.750%1.000%, 12/31/115/31/12) 0.210% 9/7/10 411,100 411,100 Societe Generale (Dated 8/6/10, Repurchase Value $386,039,000, collateralized by Federal Home Loan Bank 0.350%, 4/27/11, Federal Home Loan Mortgage Corp. 0.875%6.875%, 9/15/107/15/32, Federal National Mortgage Assn. 2.750%5.375%, 12/15/103/13/14, and Federal National Mortgage Assn. Discount Note 12/15/104/4/11) 0.220% 9/7/10 385,900 385,900 Total Repurchase Agreements (Cost $5,631,544) 5,631,544 Shares Money Market Fund (1.0%) 5 Vanguard Municipal Cash Management Fund (Cost $1,041,119) 2.814% 1,041,118,728 1,041,119 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Tax-Exempt Municipal Bonds (1.7%) 3 Arizona Health Fac. Auth. Rev. (Banner Health) VRDO 0.280% 9/7/10 27,900 27,900 3 Ascension Parish LA Ind. Dev. Board Rev. (Geismar Project) VRDO 0.300% 9/7/10 79,000 79,000 3 Birmingham AL Public Educ. Building Student Housing Rev. (Univ. Alabama Project) VRDO 0.300% 9/7/10 17,100 17,100 3 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.200% 9/7/10 95,000 95,000 3 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.230% 9/7/10 17,425 17,425 3 Boone County KY Pollution Rev. (Duke Energy Inc. Project) VRDO 0.250% 9/7/10 19,000 19,000 3 California Health Fac. Finance Auth. Rev. (Stanford Hosp.) VRDO 0.260% 9/7/10 66,500 66,500 3 California Housing Finance Agency Home Mortgage Rev. VRDO 0.290% 9/7/10 15,500 15,500 3 California Housing Finance Agency Home Mortgage Rev. VRDO 0.290% 9/7/10 25,650 25,650 3 California Infrastructure & Econ. Dev. Bank Rev. (Orange County Performing) VRDO 0.240% 9/7/10 35,900 35,900 3 California State Dept. of Water Resources Power Supply Rev. VRDO 0.230% 9/7/10 34,490 34,490 3 California Statewide Communities Dev. Auth. Rev. (Los Angeles County Museum) VRDO 0.220% 9/7/10 19,000 19,000 3 Connecticut State Health & Educ. Fac. Auth. Rev. (Yale Univ.) VRDO 0.230% 9/7/10 23,200 23,200 3 Curators of the Univ. of Missouri System Fac. Rev. VRDO 0.260% 9/7/10 44,000 44,000 3 Delaware River Port Auth. Pennsylvania & New Jersey Rev. VRDO 0.260% 9/7/10 56,100 56,100 3 District of Columbia Rev. (Georgetown Univ.) VRDO 0.260% 9/7/10 17,200 17,200 3 District of Columbia Rev. (Washington Drama Society) VRDO 0.280% 9/7/10 20,375 20,375 3 Fairfax County VA Econ. Dev. Auth. Rev. VRDO 0.290% 9/7/10 10,600 10,600 3 Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Baylor College of Medicine) VRDO 0.310% 9/7/10 42,500 42,500 3 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 17,800 17,800 3 Illinois Finance Auth. Rev. (Carle Foundation) VRDO 0.270% 9/7/10 30,265 30,265 3 Jacksonville FL Captial Project Rev. VRDO 0.310% 9/7/10 26,905 26,905 3 Los Angeles CA Wastewater System Rev. VRDO 0.220% 9/7/10 37,400 37,400 3 Los Angeles CA Wastewater System Rev. VRDO 0.240% 9/7/10 20,400 20,400 3 Los Angeles CA Wastewater System Rev. VRDO 0.300% 9/7/10 27,740 27,740 3 Los Angeles CA Wastewater System Rev. VRDO 0.300% 9/7/10 23,200 23,200 3 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.230% 9/7/10 18,855 18,855 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.270% 9/7/10 49,365 49,365 3 Maryland Health & Higher Educ. Fac. Auth. Rev. (Univ. of Maryland Medical System) VRDO 0.250% 9/7/10 30,160 30,160 3 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) VRDO 0.220% 9/7/10 19,320 19,320 3 Miami-Dade County FL Special Obligation VRDO 0.240% 9/7/10 25,350 25,350 3 Minneapolis & St. Paul MN Housing & Redev. Auth. Health Care System (Allina Health Care) VRDO 0.250% 9/7/10 15,000 15,000 3 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (BJC Health System) VRDO 0.220% 9/7/10 18,000 18,000 3 New Hampshire Health & Educ. Fac. Auth. Rev. (Dartmouth College) VRDO 0.240% 9/7/10 27,250 27,250 3 New Jersey Econ. Dev. Auth. Rev. VRDO 0.270% 9/7/10 82,500 82,500 3 New Jersey Health Care Fac. Financing Auth. Rev. (AHS Hosp. Corp.) VRDO 0.290% 9/7/10 38,730 38,730 3 New Jersey Transp. Trust Fund Auth. Rev. VRDO 0.260% 9/7/10 32,800 32,800 3 New Mexico Finance Auth. Transp. Rev. VRDO 0.320% 9/7/10 40,700 40,700 3 New York City NY Cultural Resources Rev. (Lincoln Center) VRDO 0.260% 9/7/10 32,500 32,500 3 New York City NY GO VRDO 0.240% 9/7/10 26,600 26,600 3 New York State Housing Finance Agency Rev. (Clinton Green North) VRDO 0.280% 9/7/10 24,400 24,400 3 New York State Housing Finance Agency Rev. (West 31st Street) VRDO 0.280% 9/7/10 42,300 42,300 3 New York State Housing Finance Agency Rev. VRDO 0.270% 9/7/10 17,300 17,300 3 New York State Housing Finance Agency Rev. VRDO 0.280% 9/7/10 31,500 31,500 3 New York State Urban Dev. Corp. Rev. VRDO 0.240% 9/7/10 10,375 10,375 3 North Texas Tollway Auth. Rev. VRDO 0.270% 9/7/10 13,500 13,500 3 Pennsylvania Higher Educ. Fac. Auth. Rev. (Univ. of Pennsylvania Health System) VRDO 0.310% 9/7/10 47,595 47,595 3 Pittsburgh PA Water & Sewer Auth. Rev. VRDO 0.310% 9/7/10 57,850 57,850 3 Raleigh Durham NC Airport Auth. Rev. VRDO 0.300% 9/7/10 10,670 10,670 3,6 Seattle WA Muni. Light & Power Rev. TOB VRDO 0.320% 9/7/10 6,400 6,400 3 South Carolina Transp. Infrastructure Rev. VRDO 0.270% 9/7/10 47,500 47,500 3 Univ. of Texas Permanent Univ. Fund Rev. VRDO 0.250% 9/7/10 56,670 56,670 3 Univ. of Texas Rev. VRDO 0.200% 9/7/10 58,300 58,300 3 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 16,500 16,500 3 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.300% 9/7/10 19,250 19,250 3 Washington Health Care Fac. Auth. (Multicare Health System) VRDO 0.250% 9/7/10 10,000 10,000 3 Washington Health Care Fac. Auth. (Swedish Health Services) VRDO 0.270% 9/7/10 20,500 20,500 Total Tax-Exempt Municipal Bonds (Cost $1,797,890) 1,797,890 Total Investments (101.8%) (Cost $109,696,626) 109,696,626 21 Prime Money Market Fund Market Value ($000) Other Assets and Liabilities (-1.8%) Other Assets 501,134 Liabilities (2,406,213) (1,905,079) Net Assets (100%) 107,791,547 At August 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 107,774,260 Undistributed Net Investment Income  Accumulated Net Realized Gains 17,287 Net Assets 107,791,547 Investor SharesNet Assets Applicable to 88,669,379,164 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 88,684,190 Net Asset Value Per ShareInvestor Shares $1.00 Institutional SharesNet Assets Applicable to 19,104,886,365 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 19,107,357 Net Asset Value Per ShareInstitutional Shares $1.00 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other accredited investors. At August 31, 2010, the aggregate value of these securities was $11,740,352,000, representing 10.9% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, the value of this security represented 0.0% of net assets. GOGeneral Obligation Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 22 Prime Money Market Fund Statement of Operations Year Ended August 31, 2010 ($000) Investment Income Income Interest 1 343,139 Total Income 343,139 Expenses The Vanguard GroupNote B Investment Advisory Services 5,395 Management and AdministrativeInvestor Shares 170,804 Management and AdministrativeInstitutional Shares 9,603 Marketing and DistributionInvestor Shares 27,999 Marketing and DistributionInstitutional Shares 5,501 Money Market Guarantee Program 1,989 Custodian Fees 1,615 Auditing Fees 26 Shareholders ReportsInvestor Shares 986 Shareholders ReportsInstitutional Shares 105 Trustees Fees and Expenses 197 Total Expenses 224,220 Net Investment Income 118,919 Realized Net Gain (Loss) on Investment Securities Sold 1,651 Net Increase (Decrease) in Net Assets Resulting from Operations 120,570 1 Interest income from an affiliated company of the fund was $1,970,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Prime Money Market Fund Statement of Changes in Net Assets Year Ended August 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 118,919 1,453,557 Realized Net Gain (Loss) 1,651 12,330 Net Increase (Decrease) in Net Assets Resulting from Operations 120,570 1,465,887 Distributions Net Investment Income Investor Shares (78,239) (1,231,299) Institutional Shares (40,680) (222,258) Realized Capital Gain Investor Shares   Institutional Shares   Total Distributions (118,919) (1,453,557) Capital Share Transactions Investor Shares (7,395,143) 3,583,887 Institutional Shares 784,242 4,477,418 Net Increase (Decrease) from Capital Share Transactions (6,610,901) 8,061,305 Total Increase (Decrease) (6,609,250) 8,073,635 Net Assets Beginning of Period 114,400,797 106,327,162 End of Period 107,791,547 114,400,797 See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .013 .035 .051 .043 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .001 .013 .035 .051 .043 Distributions Dividends from Net Investment Income (.001) (.013) (.035) (.051) (.043) Distributions from Realized Capital Gains      Total Distributions (.001) (.013) (.035) (.051) (.043) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.08% 1.31% 3.60% 5.23% 4.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $88,684 $96,078 $92,483 $84,052 $64,578 Ratio of Total Expenses to Average Net Assets 0.23% 0.28% 2 0.23% 0.24% 0.29% Ratio of Net Investment Income to Average Net Assets 0.08% 1.25% 3.49% 5.10% 4.33% 1 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See Note E in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .002 .015 .037 .053 .045 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .002 .015 .037 .053 .045 Distributions Dividends from Net Investment Income (.002) (.015) (.037) (.053) (.045) Distributions from Realized Capital Gains      Total Distributions (.002) (.015) (.037) (.053) (.045) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.22% 1.47% 3.75% 5.39% 4.58% Ratios/Supplemental Data Net Assets, End of Period (Millions) $19,107 $18,323 $13,844 $10,022 $6,269 Ratio of Total Expenses to Average Net Assets 0.09% 0.13% 1 0.08% 0.08% 0.09% Ratio of Net Investment Income to Average Net Assets 0.22% 1.40% 3.64% 5.26% 4.53% 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See Note E in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that funds net asset value. 2. Repurchase Agreements: The fund may invest in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2010, the fund had contributed capital of $20,008,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 8.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. 27 Prime Money Market Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The funds investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the funds other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Year Ended August 31, 2010 2009 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 99,880,454 99,880,454 113,259,182 113,259,182 Issued in Lieu of Cash Distributions 76,231 76,231 1,193,463 1,193,463 Redeemed (107,351,828) (107,351,828) (110,868,758) (110,868,758) Net Increase (Decrease)Investor Shares (7,395,143) (7,395,143) 3,583,887 3,583,887 Institutional Shares Issued 16,052,323 16,052,323 23,083,370 23,083,370 Issued in Lieu of Cash Distributions 39,524 39,524 211,837 211,837 Redeemed (15,307,605) (15,307,605) (18,817,789) (18,817,789) Net Increase (Decrease)Institutional Shares 784,242 784,242 4,477,418 4,477,418 E. On October 7, 2008, the board of trustees approved the funds participation in a temporary program introduced by the U.S. Treasury to guarantee the account values of shareholders in a money market fund in the event the funds net asset value fell below $0.995 and the funds trustees decided to liquidate the fund. The program covered the lesser of a shareholders account value on September 19, 2008, or on the date of liquidation. To participate, the fund was required to pay a fee of 0.01% of its net assets as of September 19, 2008, for coverage through December 18, 2008. In December 2008, the U.S. Treasury extended the program through April 30, 2009, and the funds trustees approved the funds continuing participation in the program at a cost of an additional 0.015% of its net assets as of September 19, 2008. In March 2009, the U.S. Treasury extended the program through September 18, 2009, and the funds trustees approved the funds continuing participation in the program at a cost of an additional 0.015% of its net assets as of September 19, 2008. F. In preparing the financial statements as of August 31, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 28 Federal Money Market Fund Fund Profile As of August 31, 2010 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.25% 7-Day SEC Yield 0.05% Average Weighted Maturity 51 days Sector Diversification (% of portfolio) U.S. Treasury Bills 10.8% U.S. Government Agency Obligations 81.4 Repurchase Agreements 7.8 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) Aaa 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2009, as revised April 9, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended August 31, 2010, the expense ratio was 0.22%. 29 Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: August 31, 2000, Through August 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Federal Money Market Fund 0.04% 2.79% 2.56% $12,877   Citigroup Three-Month U.S. Treasury Bill Index 0.12 2.53 2.46 12,752     Government Money Market Funds Average 0.00 2.29 2.04 12,243 Government Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 30 Federal Money Market Fund Fiscal-Year Total Returns (%): August 31, 2000, Through August 31, 2010 Govt Money Market Funds Average Fiscal Year Total Returns Total Returns 2001 5.41% 4.82% 2002 2.12 1.48 2003 1.11 0.64 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 7-day SEC yield (8/31/2010): 0.05% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended June 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.06% 2.90% 2.67% 31 Federal Money Market Fund Financial Statements Statement of Net Assets As of August 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). In addition, the fund publishes its holdings on a monthly basis at vanguard.com. Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (95.6%) 2 Fannie Mae Discount Notes 0.230%0.260% 9/1/10 83,145 83,145 2 Fannie Mae Discount Notes 0.280%0.290% 9/8/10 84,650 84,645 2 Fannie Mae Discount Notes 0.250%0.290% 9/15/10 153,650 153,634 2 Fannie Mae Discount Notes 0.250% 9/20/10 133,900 133,882 2 Fannie Mae Discount Notes 0.300% 9/22/10 60,000 59,990 2 Fannie Mae Discount Notes 0.250% 9/27/10 37,000 36,993 2 Fannie Mae Discount Notes 0.250% 9/29/10 60,910 60,898 2 Fannie Mae Discount Notes 0.280% 10/1/10 7,500 7,498 2 Fannie Mae Discount Notes 0.310% 10/6/10 29,400 29,391 2 Fannie Mae Discount Notes 0.300% 10/13/10 90,000 89,968 2 Fannie Mae Discount Notes 0.190%0.300% 10/20/10 222,650 222,567 2 Fannie Mae Discount Notes 0.180%0.300% 10/27/10 155,000 154,947 2 Fannie Mae Discount Notes 0.290%0.295% 11/3/10 195,000 194,900 2 Fannie Mae Discount Notes 0.220% 11/8/10 18,400 18,392 2 Fannie Mae Discount Notes 0.240% 12/15/10 25,000 24,983 2 Fannie Mae Discount Notes 0.240% 12/17/10 95,544 95,476 2 Fannie Mae Discount Notes 0.301% 1/18/11 140,000 139,838 2 Fannie Mae Discount Notes 0.250% 4/6/11 30,000 29,955 2 Federal Home Loan Bank Discount Notes 0.200% 9/3/10 55,000 54,999 2 Federal Home Loan Bank Discount Notes 0.180% 9/10/10 24,925 24,924 2 Federal Home Loan Bank Discount Notes 0.195% 10/1/10 248,100 248,060 2 Federal Home Loan Bank Discount Notes 0.210% 10/8/10 125,000 124,973 2 Federal Home Loan Bank Discount Notes 0.210% 10/13/10 132,000 131,968 2 Federal Home Loan Bank Discount Notes 0.200% 10/15/10 250,000 249,939 2 Federal Home Loan Bank Discount Notes 0.190% 11/3/10 55,000 54,982 2 Federal Home Loan Bank Discount Notes 0.210%0.300% 11/5/10 100,935 100,884 2 Federal Home Loan Bank Discount Notes 0.250% 1/19/11 85,000 84,917 2 Federal Home Loan Bank Discount Notes 0.220% 2/11/11 75,000 74,925 2,3 Federal Home Loan Banks 0.270% 2/3/12 100,000 99,957 2,3 Federal Home Loan Banks 0.262% 1/9/12 150,000 149,934 2,3 Federal Home Loan Banks 0.235% 1/23/12 25,000 24,991 2,3 Federal Home Loan Banks 0.254% 5/13/11 165,000 164,977 2,3 Federal Home Loan Mortgage Corp. 0.236% 12/16/11 35,000 34,982 2,3 Federal Home Loan Mortgage Corp. 0.236% 2/16/12 75,000 74,956 32 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 2,3 Federal Home Loan Mortgage Corp. 0.581% 4/7/11 500,000 499,977 2,3 Federal Home Loan Mortgage Corp. 0.365% 8/5/11 95,000 94,991 2,3 Federal National Mortgage Assn. 0.285% 8/23/12 30,000 29,982 2 Freddie Mac Discount Notes 0.240%0.260% 9/7/10 91,000 90,996 2 Freddie Mac Discount Notes 0.250% 9/8/10 6,800 6,800 2 Freddie Mac Discount Notes 0.250%0.270% 9/13/10 173,250 173,235 2 Freddie Mac Discount Notes 0.250% 9/14/10 20,000 19,998 2 Freddie Mac Discount Notes 0.290% 9/20/10 85,000 84,987 2 Freddie Mac Discount Notes 0.300%0.331% 10/4/10 12,556 12,552 2 Freddie Mac Discount Notes 0.250% 10/6/10 50,000 49,988 2 Freddie Mac Discount Notes 0.250% 10/7/10 50,000 49,988 2 Freddie Mac Discount Notes 0.295% 10/12/10 30,000 29,990 2 Freddie Mac Discount Notes 0.190%0.290% 10/20/10 58,700 58,679 2 Freddie Mac Discount Notes 0.220%0.300% 11/1/10 68,500 68,470 2 Freddie Mac Discount Notes 0.300% 11/8/10 75,000 74,958 2 Freddie Mac Discount Notes 0.240% 12/13/10 147,000 146,899 2 Freddie Mac Discount Notes 0.240% 12/14/10 95,290 95,224 2 Freddie Mac Discount Notes 0.210% 1/11/11 100,000 99,923 2 Freddie Mac Discount Notes 0.250% 1/18/11 40,000 39,961 2 Freddie Mac Discount Notes 0.250% 1/31/11 61,250 61,185 United States Treasury Bill 0.167% 9/2/10 75,000 75,000 United States Treasury Bill 0.130% 9/9/10 75,000 74,998 United States Treasury Bill 0.161% 9/30/10 150,000 149,981 United States Treasury Bill 0.167% 10/7/10 75,000 74,987 United States Treasury Bill 0.155% 11/18/10 100,000 99,966 United States Treasury Bill 0.190% 3/3/11 200,000 199,808 Total U.S. Government and Agency Obligations (Cost $5,784,993) 5,784,993 Repurchase Agreements (8.1%) Barclays Capital Inc. (Dated 8/31/10, Repurchase Value $60,000,000, collateralized by U.S. Treasury Bill 0.000%, 2/3/11) 0.240% 9/1/10 60,000 60,000 Barclays Capital Inc. (Dated 8/31/10, Repurchase Value $100,035,000, collateralized by U.S. Treasury Inflation Adjusted Note 2.500%, 7/15/16) 0.220% 9/7/10 100,000 100,000 BNP Paribas Securities Corp. (Dated 8/31/10, Repurchase Value $60,000,000, collateralized by U.S. Treasury Inflation Adjusted Note 2.375%, 1/15/17) 0.240% 9/1/10 60,000 60,000 Deutsche Bank Securities, Inc. (Dated 8/31/10, Repurchase Value $60,000,000, collateralized by U.S. Treasury Note 2.750%, 5/31/17) 0.240% 9/1/10 60,000 60,000 Deutsche Bank Securities, Inc. (Dated 8/31/10, Repurchase Value $30,611,000, collateralized by Federal Home Loan Bank 1.050%, 11/15/10, Federal Home Loan Mortgage Corp. 1.540%, 12/15/11) 0.220% 9/7/10 30,600 30,600 33 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) J.P. Morgan Securities Inc. (Dated 8/31/10, Repurchase Value $60,000,000, collateralized by U.S. Treasury Note 1.375%1.875%, 1/15/136/30/15) 0.240% 9/1/10 60,000 60,000 RBS Securities, Inc. (Dated 8/31/10, Repurchase Value $61,985,000, collateralized by U.S. Treasury Note 3.375%, 11/15/19) 0.250% 9/1/10 61,985 61,985 RBS Securities, Inc. (Dated 8/31/10, Repurchase Value $11,104,000, collateralized by U.S. Treasury Note 4.250%, 8/15/14) 0.210% 9/7/10 11,100 11,100 RBS Securities, Inc. (Dated 8/31/10, Repurchase Value 22,408,000, collateralized by U.S. Treasury Note 3.375%, 11/15/19) 0.210% 9/7/10 22,400 22,400 Societe Generale (Dated 8/31/10, Repurchase Value $22,208,000, collateralized by Federal Home Loan Mortgage Corp. 3.250%, 2/25/11) 0.220% 9/7/10 22,200 22,200 Total Repurchase Agreements (Cost $488,285) 488,285 Total Investments (103.7%) (Cost $6,273,278) 6,273,278 Other Assets and Liabilities (-3.7%) Other Assets 11,103 Liabilities (236,395) (225,292) Net Assets (100%) Applicable to 6,047,404,010 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,047,986 Net Asset Value Per Share $1.00 At August 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 6,047,923 Undistributed Net Investment Income  Accumulated Net Realized Gains 63 Net Assets 6,047,986 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 34 Federal Money Market Fund Statement of Operations Year Ended August 31, 2010 ($000) Investment Income Income Interest 19,388 Total Income 19,388 Expenses The Vanguard GroupNote B Investment Advisory Services 377 Management and Administrative 13,127 Marketing and Distribution 2,475 Custodian Fees 119 Auditing Fees 26 Shareholders Reports 60 Trustees Fees and Expenses 14 Total Expenses 16,198 Net Investment Income 3,190 Realized Net Gain (Loss) on Investment Securities Sold 63 Net Increase (Decrease) in Net Assets Resulting from Operations 3,253 See accompanying Notes, which are an integral part of the Financial Statements. 35 Federal Money Market Fund Statement of Changes in Net Assets Year Ended August 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 3,190 111,570 Realized Net Gain (Loss) 63 492 Net Increase (Decrease) in Net Assets Resulting from Operations 3,253 112,062 Distributions Net Investment Income (3,190) (111,570) Realized Capital Gain   Total Distributions (3,190) (111,570) Capital Share Transactions (at $1.00) Issued 617,905 12,201,190 Issued in Lieu of Cash Distributions 3,094 107,157 Redeemed (3,959,429) (11,904,665) Net Increase (Decrease) from Capital Share Transactions (3,338,430) 403,682 Total Increase (Decrease) (3,338,367) 404,174 Net Assets Beginning of Period 9,386,353 8,982,179 End of Period 6,047,986 9,386,353 See accompanying Notes, which are an integral part of the Financial Statements. 36 Federal Money Market Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0004 .011 .034 .051 .042 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .0004 .011 .034 .051 .042 Distributions Dividends from Net Investment Income (.0004) (.011) (.034) (.051) (.042) Distributions from Realized Capital Gains      Total Distributions (.0004) (.011) (.034) (.051) (.042) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.04% 1.06% 3.46% 5.17% 4.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,048 $9,386 $8,982 $7,672 $6,360 Ratio of Total Expenses to Average Net Assets 0.22% 0.27% 2 0.23% 0.24% 0.29% Ratio of Net Investment Income to Average Net Assets 0.04% 1.03% 3.33% 5.05% 4.25% 1 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 2 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 37 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund may invest in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2010, the fund had contributed capital of $1,153,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.46% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). 38 Federal Money Market Fund At August 31, 2010, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of August 31, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 39 Admiral Treasury Money Market Fund Fund Profile As of August 31, 2010 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.15% 7-Day SEC Yield 0.02% Average Weighted Maturity 57 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) Aaa 100.0% For information about these ratings, see the Glossary entry for
